Citation Nr: 0601641	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  05-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to reimbursement for unauthorized private 
medical expenses from October 11, 2002, through February 23, 
2003.

2.  Entitlement to reimbursement for unauthorized private 
medical expenses from February 24, 2003, to July 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1966 and from August 1971 to September 1971, 
including a period of service in the Republic of Vietnam 
during the Vietnam War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) Health Care System of Southern Arizona in Tucson, 
Arizona, that denied the veteran's claim for reimbursement of 
unauthorized private medical expenses for the period from 
October 2002 to July 2003.  The veteran testified before the 
Board at a hearing held in November 2005.  His case has been 
advanced on the docket due to his serious illness.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The Board notes that the veteran's case has been filed under 
two different claim numbers.  The number used in the health 
care system has been the veteran's Social Security number; 
the number used by the ROs has been his C-file number.  
Henceforth, the veteran's files, including the health care 
medical records file, will all carry the C-file number, as 
set forth in the caption above.

The Board will address the issue of entitlement to 
reimbursement for unauthorized private medical expenses from 
October 11, 2002, through February 23, 2003, in this 
decision.  However, the record raises a discrete, additional 
sub-issue, entitlement to reimbursement for unauthorized 
private medical expenses from February 24, 2003, to July 
2003, which the Board will address in the REMAND part of this 
decision.

The claim for entitlement to reimbursement for unauthorized 
private medical expenses from February 24, 2003, to July 
2003, is addressed in the REMAND part of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim (other than the issue that is the subject of the 
REMAND part of this decision) has been developed, and the 
appellant has received the required notice.

2.  Service connection and a 100 percent rating for squamous 
cell carcinoma of the neck became effective on February 24, 
2003.

3.  The non-VA services rendered prior to February 24, 2003, 
were unauthorized and were not for a service-connected 
disability or for a non-service-connected disability 
associated with or aggravating a service-connected 
disability.  

4.  Prior to February 24, 2003, the veteran had not been 
awarded a permanent total disability rating for any service-
connected disability.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized private 
medical expenses from October 11, 2002, through February 23, 
2003, have not been met.  38 U.S.C.A. §§ 1728, 5110(g) (West 
2002); 38 C.F.R. §§ 3.309, 3.114, 3.816, 17.120, 17.121, 
17.126 (2005).








REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board observes that the VAMC notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  Upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005).  The notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, under 38 U.S.C.A. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where the claim cannot be substantiated 
because there is no legal basis for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004), 69 Fed. Reg. 59989 (2004).  
Where the law, and not the underlying facts or the 
development of the facts are dispositive in a matter, the 
notice provisions of 38 U.S.C.A. § 5103 can have no effect on 
the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not 
applicable where law, not factual evidence, is dispositive); 
Smith v. Gober, 14 Vet. App. 227 (2002); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
the requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  In 
this case, with regard to the claim for reimbursement of 
unauthorized medical expenses from October 2002 through 
February 23, 2003, the law, not the evidence, is dispositive.  
The basic facts are not in dispute, and it is the application 
of the law to those facts that is involved here.

In this case, the RO sent correspondence and a statement of 
the case in July 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  For purposes 
of this appeal (with regard to the reimbursement of 
unauthorized medical expenses from October 2002 through 
February 23, 2003), the record is complete; the matter is 
ready for review.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The Board now turns to the merits of the claim for 
reimbursement of unauthorized medical expenses from October 
2002 through February 23, 2003.

The veteran served on active duty from January 1964 to 
November 1966 and from August 1971 to September 1971, 
including a period of service in the Republic of Vietnam 
during the Vietnam War from November 1965 to November 1966.

In December 1971, the RO awarded service connection and a 0 
percent rating for malaria, effective September 1971.

In October 2002, the veteran presented with a neck mass to 
the University of Miami Hospital and Clinics' Sylvester 
Comprehensive Cancer Center in Miami, Florida.  Pathology 
revealed that he had neck mass, squamous cell carcinoma, 
primary unknown.  He underwent radical neck dissection and 
bilateral tonsillectomy on October 11, 2002, at that 
facility.    

According to subsequent non-VA treatment records from Dr. 
David Perlmutter, the veteran had first noted a hard nodule 
in the right submandibular region in March 2002, that is 
several months before the October 2002 needle biopsy that 
resulted in the ultimate diagnosis of cancer.

On February 24, 2003, the RO in St. Petersburg, Florida, 
received the veteran's claim for service connection for 
cancer secondary to herbicide exposure.

In May 2003, the RO received an April 2003 letter from a 
treating non-VA doctor, David Perlmutter, M.D., who opined 
that "certainly Agent Orange should be considered a 
possibility in terms of etiology for his [squamous cell 
carcinoma of the neck]."  

In May 2003, the RO in St. Petersburg, Florida, denied the 
claim for service connection for squamous cell carcinoma of 
the left side of the neck.

In the interim, also in May 2003, the VA Health Care System 
of Southern Arizona wrote to the veteran to thank him for his 
participation in the VA Agent Orange Registry.  The letter 
noted that the veteran had been diagnosed with squamous cell 
carcinoma of the neck and that "[t]his problem may be 
related to Agent Orange exposure, if the origin is from the 
respiratory system."  (Emphasis in original.)  The letter 
cautioned that the VA Agent Orange Registry examination had 
not automatically initiated a claim for VA benefits, and it 
counseled the veteran to contact a Veterans Benefits 
Counselor at his nearest VA RO or medical center.  Within 
several days, the veteran's representative filed a specific 
claim.

In June 2003, the RO in St. Petersburg, Florida, awarded 
service connection and a 100 percent rating for squamous cell 
carcinoma of the left side of the neck, effective February 
24, 2003.  The RO reasoned that the neck cancer originated in 
the respiratory system and involved cancer of the lungs, 
bronchus, larynx, or trachea.  Until that time, the only 
other service-connected disability of record was malaria, 
which had been rated noncompensably disabling since September 
1971, as noted above.

In October 2003, a VA employee with the Eligibility and 
Enrollment section of VA's Health Care System of Southern 
Arizona wrote that the veteran had been found to be 
ineligible for health care benefits at the time of an earlier 
application to the Southern Arizona VA Health Care System in 
September 1998.  The letter noted that the veteran's status 
as a veteran had not been verified as of September 1998, but 
that current records reflected verified military service, 
service connection for a disability, and a military award.  

On July 21, 2004, the VA Health Care System of Southern 
Arizona, in Tucson, Arizona, received a claim from the 
veteran seeking reimbursement for medical expenses for 
treatment of his squamous cell carcinoma from October 2002 to 
February 2003.  The expenses consisted of medical services 
relating to the diagnosis of, surgery for, and treatment 
(including chemotherapy and radiation) from October 2002 
onward.  The claim indicated that chemotherapy and radiation 
treatment was completed on February 6, 2003.

In March 2005, the VA Health Care System of Southern Arizona 
wrote to the veteran and to a United States Senator in 
response to an inquiry.  This letter indicated that their 
staff had "reviewed [the veteran's] request for 
reimbursement of medical co-pay and pharmacy expenses and has 
determined that VA facilities were feasibly available."  The 
letter also indicated that care had to have been rendered for 
a service-connected disability, that a medical emergency must 
have existed, and that VA facilities were not feasibly 
available to provide the required care.

The statute regarding reimbursement of unauthorized medical 
services provides:

      (a) The Secretary may, under such regulations 
as the Secretary shall prescribe, reimburse 
veterans entitled to hospital care or medical 
services under this chapter for the reasonable 
value of such care or services (including travel 
and incidental expenses under the terms and 
conditions set forth in section 111 of this 
title), for which such veterans have made payment, 
from sources other than the Department where--
	(1) such care or services were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health;
	(2) such care or services were 
rendered to a veteran in need thereof 
(A) for an adjudicated service-
connected disability, (B) for a non-
service-connected disability associated 
with and held to be aggravating a 
service-connected disability, (C) for 
any disability of a veteran who has a 
total disability permanent in nature 
from a service-connected disability, or 
(D) for any illness, injury, or dental 
condition in the case of a veteran who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and 
(ii) is medically determined to have 
been in need of care or treatment to 
make possible such veteran's entrance 
into a course of training, or prevent 
interruption of a course of training, 
or hasten the return to a course of 
training which was interrupted because 
of such illness, injury, or dental 
condition; and
	(3) Department or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
would not have been reasonable, sound, 
wise, or practical.

38 U.S.C.A. § 1728(a); see Zimick v. West, 11 Vet. App. 45, 
49 (1998); Hennessey v. Brown, 7 Vet. App. 143, 146 (1994).  
All three requirements must be met before reimbursement may 
be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Under 38 C.F.R. § 17.120 (2005) promulgated pursuant to 38 
U.S.C.A. § 1728, payment or reimbursement of expenses for 
care not previously authorized in a non-VA hospital may be 
made under the following circumstances:

	(a) For veterans with service connected 
disabilities.  Care or services not previously 
authorized were rendered to a veteran in need of 
such care or services:
	(1) For an adjudicated service-connected 
disability;
	(2) For nonservice-connected disabilities 
associated with and held to be aggravating an 
adjudicated service-connected disability;
	(3) For any disability of a veteran who has a 
total disability permanent in nature resulting 
from a service-connected disability (does not 
apply outside of the States, Territories, and 
possessions of the United States, the District of 
Columbia, and the Commonwealth of Puerto Rico);
		(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program under 38 
U.S.C. Chapter 31 and who is medically determined 
to be in need of hospital care or medical services 
for any of the reasons enumerated in § 17.48(j); 
and
	(b) In a medical emergency.  Care and 
services not previously authorized were rendered 
in a medical emergency of such nature that delay 
would have been hazardous to life or health, and
	(c) When Federal facilities are unavailable.  
VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand 
or obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or 
would have been refused.

The VA regulation governing whether a veteran may receive 
authorization for treatment at a public or private hospital 
other than a VA or federal facility states that a VA facility 
may be considered as "not feasibly available" when "the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities."  38 C.F.R. § 
17.53 (2005).  

Additionally, 38 C.F.R. § 17.130 (2005) provides that "[n]o 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities."

Thus, the circumstances under which VA will reimburse a 
veteran for unauthorized medical expenses are somewhat 
limited.  Unfortunately, for the reasons that the Board will 
discuss in detail below, the veteran does not satisfy the 
criteria for such reimbursement.

First and foremost, prior to February 24, 2003, adjudicated 
service connection was not in effect for the disability for 
which he was seeking reimbursement of medical expenses.  See 
38 U.S.C.A. § 1728(a)(2)(A).  Indeed, the veteran did not 
even seek service connection for squamous cell carcinoma of 
the neck until February 24, 2003.  Although the veteran 
suggests that previous correspondence regarding such a claim 
may have been thrown away, the Board has examined the 
available evidence and can locate no such claim from the 
veteran.  Prior to the February 24, 2003, claim for service 
connection, the last document from the veteran predated a 
December 1971 Rating decision that awarded service connection 
for malaria.  No further correspondence from the veteran 
ensued until February 2003.  Thus, prior to February 24, 
2003, the relevant expenses were incurred in connection with 
treatment for a condition that was not yet service-connected.

Second, prior to February 24, 2003, service connection was in 
effect only for noncompensably disabling malaria.  There is 
no indication that a non-service-connected disability was 
associated with or aggravating the malaria.  Thus, 
reimbursement could not be available under this criterion.  
See 38 U.S.C.A. § 1728(a)(2)(B).

Third, prior to February 24, 2003, the veteran had not been 
otherwise found to be 100 percent disabled due to any 
service-connected disability.  The service-connected malaria 
was rated 0 percent disabling, and service connection for the 
neck cancer took effect on February 24, 2004.  Thus, 
reimbursement could not be available under this criterion.  
See 38 U.S.C.A. § 1728(a)(2)(C).

The veteran and his representative raise several interesting 
arguments.  Unfortunately, under the law, the Board cannot 
allow the claim.

The veteran states that he would not have sought non-VA 
treatment for his neck cancer if he had been properly 
enrolled in the VA health care system prior to October 2002.  
He states that he tried to enroll in the VA health care 
system, but that he was rejected in September 1998 because a 
VA enrollment clerk at a VA medical facility told him that 
his service records had been destroyed in the 1973 fire at 
the National Personnel Records Center in St. Louis, Missouri, 
and that his service was unverified.  If the crucial issue 
involved the veteran's service, it would be an odd statement 
for the VA enrollment clerk to make.  In fact, the record 
shows that the veteran had been awarded service connection 
for malaria in 1971; the favorable rating decision had been 
based on a review of the veteran's service medical records 
and available active service information.  Nevertheless, even 
if the VA employee had been unhelpful and had provided 
erroneous information, the veteran's claim for reimbursement 
of expenses prior from October 2002 through February 23, 
2003, would still fail because the veteran did not meet any 
of the criteria discussed above.  See 38 U.S.C.A. § 1728(a); 
38 C.F.R. § 17.120(a)-(c).

The veteran also contends that he should be eligible for 
reimbursement under the provisions of 38 C.F.R. § 17.126 
(2005).  That regulation provides as follows:

      Claims for payment or reimbursement of the 
expenses of medical care or services not 
previously authorized must be filed within the 
following time limits:
      (a)  A claim must be filed within two years 
after the date the care or services were rendered 
(and in the case of continuous care, payment will 
not be made for any part of the care rendered more 
than two years prior to filing claim), or
      (b)  In the case of services rendered prior 
to a VA adjudication allowing service-connection:
      (1)  The claim must be filed within two years 
of the date the veteran was notified by VA of the 
allowance of the award of service-connection.
      (2)  VA payment may be made for care related 
to the service- connected disability received only 
within a two-year period prior to the date the 
veteran filed the original or reopened claim which 
resulted in the award of service-connection but 
never prior to the effective date of the award of 
service-connection within that two-year period.
      (3)  VA payment will never be made for any 
care received beyond this two-year period whether 
service connected or not. 

38 C.F.R. § 17.126 (2005) (emphasis added).

In this case, the veteran certainly filed his claim for 
reimbursement well within two years after the date of care or 
services at issue.  However, he seeks reimbursement for 
"services rendered prior to a VA adjudication allowing 
service connection" for the neck cancer.  38 C.F.R. 
§ 17.126(b) (emphasis added).  Again, he certainly filed the 
claim well within two years of the RO's notification of the 
award of service connection for the neck cancer.  See 
38 C.F.R. § 17.126(b)(1).  But the most significant obstacle 
is the effective date of service connection.  VA may not 
reimburse unauthorized medical expenses prior to the 
effective date of service connection within that two-year 
period.  38 C.F.R. § 17.126(b)(2).  The effective date of 
service connection here is February 24, 2003.  That is the 
limiting date on what care or services are reimbursable under 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.

The veteran also has raised the possibility that service 
connection should have been in effect prior to February 24, 
2003, based on the provisions of 38 C.F.R. § 3.114 (2005), 
which relate to effective dates of compensation awards 
awarded pursuant to a liberalizing law or VA issue.  The 
liberalizing law at issue here is the regulation that added 
respiratory cancers to the list of diseases for which service 
connection may be presumed in certain Vietnam War veterans.  
See 38 C.F.R. § 3.309(e) (2005).  Respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea) were 
added to the list of diseases allowing presumptive service 
connection based on Vietnam War herbicide exposure effective 
June 9, 1994.  59 Fed. Reg. 29,723 (June 9, 1994).  For 
38 C.F.R. § 3.114 to apply, the evidence would have to show 
that the veteran "met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement."  The veteran 
contends that he had squamous cell carcinoma prior to October 
2002.  However, at best, the evidence indicates that he first 
noticed a nodule in his neck in February 2002; he did not 
obtain a diagnosis of the cancer until October 2002.  Aside 
from this evidence, there is no suggestion whatsoever that 
any competent medical evidence exists to show that the 
veteran had squamous cell carcinoma of the neck as of June 9, 
1994, and continuously thereafter.  Cf. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (layperson generally 
not competent to render opinion on matters requiring medical 
knowledge).  In short, the Board can discern no basis for 
finding that the veteran's neck cancer qualified for service 
connection prior to February 24, 2003, under 38 C.F.R. 
§ 3.114.

The veteran also raises one other argument, that is, whether 
he should have received an effective date earlier than 
February 24, 2003, for the award of service connection for 
his neck cancer based on provisions relating to the class-
action case of Nehmer v. United States Dep't of Veterans 
Affairs, No. CV-86-6160 THE (N.D. Cal.)  The veteran 
certainly is a Nehmer class member.  See 38 C.F.R. 
§ 3.816(b)(1) (2005).  He also has a covered herbicide 
disease, as the RO noted in its award of service connection 
in June 2003.  See 38 C.F.R. § 3.816(b)(2).  But VA did not 
deny compensation for that disease between September 25, 
1985, and May 3, 1989; nor was there any prior decision that 
could be reasonably construed as involving the same disease 
for which service connection was ultimately awarded.  See 
38 C.F.R. § 3.816(c)(1).  Moreover, the veteran did not have 
any claim pending before VA on May 3, 1989, or between May 3, 
1989, and June 9, 1994 (the effective date of the addition of 
respiratory cancers to the list of diseases under 38 C.F.R. 
§ 3.309(e)).  See 38 C.F.R. § 38 C.F.R. § 3.816(c)(2).  Thus, 
the Board can discern no basis for finding that the veteran's 
neck cancer qualified for service connection prior to 
February 24, 2003, under 38 C.F.R. § 3.816 based on any 
status as a Nehmer class member .

Prior to February 24, 2003, the Board need not address any of 
the remaining criteria under 38 U.S.C.A. § 1728(a)(1) or (3).  
See also 38 C.F.R. § 17.120(b)-(c).  Reimbursement of 
unauthorized medical expenses requires that all prerequisites 
are satisfied.  The Board would have had to address whether 
the services rendered had been in a medical emergency and 
where VA facilities were not feasibly available if service 
connection had been in effect prior to February 24, 2003, for 
the neck cancer; or if the neck cancer had been associated 
with or aggravating the malaria; or if the veteran had been 
rated 100 percent disabled due to a service-connected 
disability prior to February 24, 2003.  See 38 U.S.C.A. 
§ 1728(a)(2); 38 C.F.R. § 17.120(a).

However, as will be discussed below in the REMAND, there 
still remains a question as to whether the veteran should be 
reimbursed for unauthorized medical expenses rendered from 
February 24, 2003, until July 2003 (that is, from the 
effective date of service connection and the 100 percent 
rating for the neck cancer until the point at which the 
veteran states he was last treated by non-VA facilities and 
providers for the neck cancer).  


ORDER

Entitlement to reimbursement of unauthorized private medical 
expenses from October 11, 2002, through February 23, 2003, is 
denied.


REMAND

Additional development is needed regarding the second aspect 
of the veteran's claim for reimbursement of unauthorized 
medical expenses, which covers the period from February 24, 
2003, to July 2003.

As discussed above, the RO awarded service connection and a 
100 percent rating for squamous cell carcinoma of the neck in 
a June 2003 rating decision; the effective date of that award 
was February 24, 2003.  In the opinion of the Board, 
additional development of the claim for entitlement to 
reimbursement of unauthorized medical expenses from February 
24, 2003, to July 2003 is needed.  The Board is unable to 
review the case because of the state of the evidence at this 
time.

Unauthorized private medical expenses may be reimbursable 
where they involve a service-connected disability or the 
other types of disabilities under 38 U.S.C.A. § 1728.  See 
38 C.F.R. § 17.120.  Simply put, the Board is now unable to 
assess whether any of the other criteria of 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 have been met, particularly 
with regard to "medical emergency" and feasible 
availability of VA services.  The lack of appropriate 
development by the agency of original jurisdiction has 
frustrated appellate review.  With regard to the claim for 
entitlement to reimbursement of unauthorized private medical 
expenses from October 11, 2002, through February 23, 2003, 
the issue hinged on a matter of law involving when the 
veteran's neck cancer was eligible for service connection.  
Under those circumstances, the Board was able to review the 
case.  However, factual determinations are needed with regard 
to the claim for entitlement to reimbursement of unauthorized 
private medical expenses from February 24, 2003,  to July 
2003.  Otherwise, the Board has very little basis for making 
any factual determinations.

First, it is still unclear precisely for which private 
medical expenses the veteran seeks reimbursement.  On remand, 
the veteran should identify (with supporting bills) all the 
expenses for which he seeks VA reimbursement from February 
24, 2004 onward.  

Second, it is still unclear up to what precise date or 
medical service the veteran seeks reimbursement after 
February 24, 2003.  It appears that he seeks reimbursement of 
expenses into July 2003.  On remand, the veteran should 
clarify the matter.

Third, the records of all of the treatment from March 2002 to 
the end date of the veteran's claim for reimbursement must be 
obtained.  An emergency under 38 U.S.C.A. § 1728(a)(1) has 
been defined as "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  At the 
present time, the Board cannot even determine whether any of 
the treatment was on an emergency basis.  On remand, all 
pertinent evidence must be obtained, including the relevant 
treatment, medical, and surgical records and the review of a 
VA physician as to the conclusion of any emergency involved.  
See 38 C.F.R. § 17.121 (2005) (reimbursement is not allowable 
beyond the date when the emergency ended; such determination 
involves the determination of a VA physician based on sound 
medical judgment).  However, the Board emphasizes that 
38 C.F.R. § 17.121 "does not require the Board to blindly 
rubber-stamp the VA physician's decision as 'conclusive.'"  
Bellezza v. Principi, 16 Vet. App. 145, 149 (2002).  The 
Board must "review all available evidence."  Ibid.

Fourth, upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The only notices in this case appears to have consisted of a 
letter to a May 2005 United States Senator that appears to 
have also been sent to the veteran as a courtesy copy; a July 
2005 letter from the VA Health Care System of Southern 
Arizona; and a July 2005 statement of the case (SOC).  The 
Board notes that the claims folder does not even include the 
letter that originally denied the veteran's claim for 
reimbursement of the relevant medical expenses.  The July 
2005 letter omitted any mention of types of evidence that 
would relate to whether the veteran's medical services were 
rendered for a medical emergency.  At the very least, the 
letter appears to be confusing in that it implicitly limits 
what types of evidence VA was seeking in connection with the 
claim.  The July 2005 SOC also appears to not provide 
adequate notification to the claimant.  On remand, then, the 
veteran should be given notice that:  (1) informs him about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informs him about the 
information and evidence that VA will seek to provide; (3) 
informs him about the information and evidence the claimant 
is expected to provide; and (4) requests or tells him to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Associate with the claims folder a 
copy of any written document by the VA 
Health Care System of Southern Arizona 
that originally denied the veteran's 
claim for reimbursement of unauthorized 
private medical expenses.  

2.  Provide the veteran with notice 
that:  (1) informs him about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) informs him about the 
information and evidence that VA will 
seek to provide; (3) informs him about 
the information and evidence the 
claimant is expected to provide; and 
(4) requests or tells him to provide any 
evidence in the claimant's possession 
that pertains to the claim, or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005).  Such types of evidence 
include identifying information for all 
non-VA medical treatment of the neck 
cancer from February 2002 onward, any 
doctor's statements regarding the nature 
of services rendered and whether they 
were rendered on an emergency basis, and 
any other evidence that is necessary for 
an adjudication of the claim under 
38 U.S.C.A. § 1728 (West 2002) and 
38 C.F.R. § 17.120 (2005).  

3.  Request that the veteran identify 
(with supporting bills) all the expenses 
for which he seeks VA reimbursement from 
February 24, 2003, onward.  Also request 
that the veteran clarify up to what 
precise date or medical service he seeks 
reimbursement after February 24, 2003.  
(It appears that he seeks reimbursement 
of expenses into July 2003.)

4.  Then, obtain copies of all relevant 
treatment records from non-VA doctors 
that the veteran identifies with 
adequate information (names, addresses, 
dates of treatment, authorization 
release forms) who treated him for 
squamous cell carcinoma of the neck or 
any neck nodule from February 2002 and 
thereafter.  

5.  Obtain a medical opinion from a VA 
doctor as to whether any of the medical 
services at issue were rendered in a 
medical emergency and if so, when such 
emergency ended.

6.  Then readjudicate the claim for 
entitlement to reimbursement for 
unauthorized private medical expenses 
from February 24, 2003, to July 2003 (or 
such other date of medical services as 
specified by the veteran) under 
38 U.S.C.A. § 1728 (West 2002) and 
38 C.F.R. §§ 17.120, 17.121 (2005).  If 
the decision remains adverse to the 
veteran in any way, provide him and his 
representative with a supplemental 
statement of the case that discusses all 
relevant laws and regulations, the 
evidence considered, and the bases for 
the decision.  Then, return the case to 
the Board for its review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


